Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 27, 29, 31, 34, and 36-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft (U.S. Pub. No. 2007/0053791).
Regarding Claim 21, Bancroft teaches a system for testing operation of an ultrasonic cleaning machine (paragraph [0103], ultrasonic cleaners), the system comprising: a test sheet comprising: a substrate; and an ink composition disposed on the substrate (Fig. 3 and paragraphs [0062]-[0063]), the test sheet being configured for placement in the ultrasonic cleaning machine in facing relation to ultrasonic transducers of the ultrasonic cleaning machine so that operating the ultrasonic cleaning machine results in formation of visually discernable regions at locations on the test sheet that correspond to operational ones of the ultrasonic transducers (this claim feature merely recites an intended use of the claimed test sheet; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation, see Ex parte Masham, 2 USPQ2d 1647 (1987)).
Regarding Claim 22, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft further teaches wherein a color of the ink composition is different from a color of the substrate (paragraph 0038]).  
Regarding Claim 23, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft further teaches wherein the visually discernable regions result from at least partial removal of the ink composition from the substrate (paragraph [0038]).  
Regarding Claim 27, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft further teaches wherein the ink composition is water insoluble (paragraph [0005], at least a portion of the test soil is water insoluble).  
Regarding Claim 29, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft further teaches wherein the substrate is made of plastic, synthetic paper, glass or metal (paragraph [0036], plastic).  
Regarding Claim 31, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft further teaches wherein the ink composition comprises at least one of proteins, lipids, polysaccharides or combinations thereof, and stabilizers (paragraph 0037]).  
Regarding Claim 34, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft further teaches a frame that holds the test sheet in position within the ultrasonic cleaning machine (Figs. 1a-b and 2a-c, paragraph [0103]). 
Regarding Claim 36, Bancroft teaches everything that is claimed above with respect to Claim 34.  Bancroft further teaches wherein the frame comprises fastening components that hold the test sheet in the frame (paragraph [0083], clips).  
Regarding Claim 37, Bancroft teaches everything that is claimed above with respect to Claim 36.  Bancroft further teaches wherein the fastening components comprise pins, clips or adhesive (paragraph [0083], clips).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 14, 16-20, 28, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft.
Regarding Claim 1, Bancroft teaches a method of testing operation of an ultrasonic cleaning machine (paragraph [0103], ultrasonic cleaners), comprising: providing a test sheet comprising a substrate and an ink composition disposed on the substrate (Fig. 3 and paragraphs [0062]-[0063]); disposing the test sheet within the ultrasonic cleaning machine (paragraph [0103]); and operating the ultrasonic cleaning machine (Figs. 3-5 and paragraphs [0083]-[0097], varying levels of test soil removal may be achieved; and paragraph [0103], ultrasonic cleaning machine) so that visually discernable regions are formed at locations on the test sheet that correspond to operational ones of the ultrasonic transducers (paragraph [0103], areas of low ultrasonic activity may be identified using the test soil device by operation of the ultrasonic cleaning machine; further, this claim feature recites an intended result of the process step and is not given patentable weight, see MPEP 2111.04).
Bancroft does not specifically disclose disposing the test sheet within the ultrasonic cleaning machine so that the test sheet is positioned in facing relation to ultrasonic transducers of the ultrasonic cleaning machine.  However, Bancroft does disclose in paragraph [0067] that the holder can be located at any required position in the washing apparatus.  Bancroft further teaches identification of areas of low ultrasonic activity in paragraph [0103].  It would have been obvious to one skilled in the art at the time of the invention to dispose the test sheet within the ultrasonic cleaning machine so that the test sheet is positioned in facing relation to ultrasonic transducers of the ultrasonic cleaning machine, in order to identify areas of low ultrasonic activity int the ultrasonic cleaner (see paragraph [0103]).
Regarding Claim 2, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft further teaches wherein a color of the ink composition is different from a color of the substrate (paragraph 0038]).  
Regarding Claim 3, Bancroft teaches everything that is claimed above with respect to Claim 2.  Bancroft further teaches wherein the visually discernable regions result from at least partial removal of the ink composition from the substrate (paragraph [0038]).  
Regarding Claim 8, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft further teaches wherein the ink composition is water insoluble (paragraph [0005], at least a portion of the test soil is water insoluble).  
Regarding Claim 9, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft further teaches wherein the test sheet is disposed within the ultrasonic cleaning machine at a location spaced at a distance from a bottom of a tank of the ultrasonic cleaning machine (paragraph [0103], when the test sheet is in the tank of the ultrasonic cleaning machine it is spaced at a distance from the bottom of the tank).  
Regarding Claim 10, Bancroft teaches everything that is claimed above with respect to Claim 9.  Bancroft does not specifically disclose wherein the distance is 1/16 inch to 2 inches.  However, Bancroft does disclose in paragraph [0067] that the holder can be located at any required position in the washing apparatus.  Bancroft further teaches identification of areas of low ultrasonic activity in paragraph [0103].  It would have been obvious to one skilled in the art at the time of the invention place the holder at a distance of 1/16 inch to 2 inches, in order to identify areas of low ultrasonic activity int the ultrasonic cleaner (see paragraph [0103]).
Regarding Claim 11, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft does not specifically teach wherein the test sheet is sized so as to be in direct facing relation to all transducers of the ultrasonic cleaning machine.  However, Bancroft does teach in paragraph [0103] that the holder can be provided in any required size.  Further, the Claim does not specify the size or number of transducers of the ultrasonic cleaning machine, therefore, the holder and test soil device of Bancroft can be used in the claimed manner in, for example, a relatively small ultrasonic cleaning machine.  Further, sizing the test sheet as claimed would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)).
Regarding Claim 12, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft further teaches wherein the substrate is made of plastic, synthetic paper, glass or metal (paragraph [0036], plastic).  
Regarding Claim 14, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft further teaches wherein the ink composition comprises at least one of proteins, lipids, polysaccharides or combinations thereof, and stabilizers (paragraph 0037]).  
Regarding Claim 16, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft does not specifically disclose wherein the step of disposing comprises placing the test sheet below a basket of the ultrasonic cleaning machine.  However, Bancroft does disclose in paragraph [0067] that the holder can be located at any required position in the washing apparatus.  Bancroft further teaches identification of areas of low ultrasonic activity in paragraph [0103].  It would have been obvious to one skilled in the art at the time of the invention to place the test sheet below a basket of the ultrasonic cleaning machine, in order to identify areas of low ultrasonic activity int the ultrasonic cleaner (see paragraph [0103]).
Regarding Claim 17, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft further teaches wherein the step of disposing comprises placing the test sheet within a frame and disposing the frame within the ultrasonic cleaning machine (Figs. 1a-b and 2a-c, paragraph [0103]). 
Regarding Claim 18, Bancroft teaches everything that is claimed above with respect to Claim 17.  Bancroft further teaches wherein the frame is adjustable in at least one of size or shape (Figs 1a-b, paragraphs [0014]-[0015] and [0059], first and second members are movable relative to each other; such movement results in adjustments in size and shape of the holder.  Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the frame adjustable in size or shape, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954)).  
Regarding Claim 19, Bancroft teaches everything that is claimed above with respect to Claim 17.  Bancroft further teaches wherein the frame comprises fastening components that hold the test sheet in the frame (paragraph [0083], clips).  
Regarding Claim 20, Bancroft teaches everything that is claimed above with respect to Claim 19.  Bancroft further teaches wherein the fastening components comprise pins, clips or adhesive (paragraph [0083], clips).  
Regarding Claim 28, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft does not specifically teach wherein the test sheet is sized so as to be in direct facing relation to all transducers of the ultrasonic cleaning machine.  However, Bancroft does teach in paragraph [0103] that the holder can be provided in any required size.  Further, the Claim does not specify the size or number of transducers of the ultrasonic cleaning machine, therefore, the holder and test soil device of Bancroft can be used in the claimed manner in, for example, a relatively small ultrasonic cleaning machine.  Further, sizing the test sheet as claimed would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)). 
Regarding Claim 33, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft does not specifically disclose wherein the test sheet is configured for placement below a basket of the ultrasonic cleaning machine.  However, Bancroft does disclose in paragraph [0067] that the holder can be located at any required position in the washing apparatus.  Bancroft further teaches identification of areas of low ultrasonic activity in paragraph [0103].  It would have been obvious to one skilled in the art at the time of the invention to place the test sheet below a basket of the ultrasonic cleaning machine, in order to identify areas of low ultrasonic activity int the ultrasonic cleaner (see paragraph [0103]). Further, this claim feature merely recites an intended use of the claimed test sheet; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation, see Ex parte Masham, 2 USPQ2d 1647 (1987)).
Regarding Claim 35, Bancroft teaches everything that is claimed above with respect to Claim 34.  Bancroft further teaches wherein the frame is adjustable in at least one of size or shape (Figs 1a-b, paragraphs [0014]-[0015] and [0059], first and second members are movable relative to each other; such movement results in adjustments in size and shape of the holder.  Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the frame adjustable in size or shape, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954)).  

Claims 4, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Maxill Ultrasonic Cleaning Indicators (wwww.maxill.com, January 2018, hereinafter Maxill).
Regarding Claim 4, Bancroft teaches everything that is claimed above with respect to Claim 3.  Bancroft does not specifically teach wherein the ink composition is blue and the substrate is white.  However, Maxill teaches an ultrasonic cleaning indicator that is available in four colors, including blue ink on white substrate (see attached pdfs of Maxill u-test directions for use and ordering information).  It would have been obvious to one skilled in the art at the time of the invention to include the blue ink and white substrate disclosed in Maxill in the system of Bancroft, in order to simulate various contaminants with different wash-off characteristics (See Maxill u-test directions for use, page 1).
Regarding Claim 7, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft does not specifically teach wherein the ultrasonic cleaning machine is operated for a time of 3 seconds to 20 minutes.  However, Maxill teaches operating an ultrasonic bath for a minimum of 2 minutes in order to test the cleaning efficiency of an ultrasonic bath (See Maxill u-test directions for use, page 2, step 6); 2 minutes is within the recited range.  It would have been obvious to one skilled in the art at the time of the invention to include the operating time of Maxill in the system of Bancroft, in order to test the cleaning efficiency of the ultrasonic bath (See Maxill u-test directions for use, page 2).
Regarding Claim 24, Bancroft teaches everything that is claimed above with respect to Claim 23.  Bancroft does not specifically teach wherein the ink composition is blue and the substrate is white.  However, Maxill teaches an ultrasonic cleaning indicator that is available in four colors, including blue ink on white substrate (see attached pdfs of Maxill u-test directions for use and ordering information).  It would have been obvious to one skilled in the art at the time of the invention to include the blue ink and white substrate disclosed in Maxill in the system of Bancroft, in order to simulate various contaminants with different wash-off characteristics (See Maxill u-test directions for use, page 1).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of New (U.S. Pub. No. 2006/0239155).
Regarding Claim 5, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft does not specifically teach wherein the visually discernable regions result from degradation of the ink composition.  However, New teaches in paragraph [0029] inks that are reactive to ultrasonic degradation.  It would have been obvious to one skilled in the art at the time of the invention to use an ink such as is taught in New in the system of Bancroft, because such inks are readily available (see New, paragraph [0029]).
Regarding Claim 25, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft does not specifically teach wherein the visually discernable regions result from degradation of the ink composition.  However, New teaches in paragraph [0029] inks that are reactive to ultrasonic degradation.  It would have been obvious to one skilled in the art at the time of the invention to use an ink such as is taught in New in the system of Bancroft, because such inks are readily available (see New, paragraph [0029]).

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Kaiser (U.S. Pub. No. 2011/0291830).
Regarding Claim 6, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft does not specifically teach wherein the visually discernable regions result from change of color of the ink composition.  However, Kaiser teaches this is paragraph [0017].  It would have been obvious to one skilled in the art at the time of the invention to include the color change of Kaiser in the system of Bancroft, in order to provide a visually perceptible estimation of cleaning action (see paragraph [0017] of Kaiser).
Regarding Claim 26, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft does not specifically teach wherein the visually discernable regions result from change of color of the ink composition.  However, Kaiser teaches this is paragraph [0017].  It would have been obvious to one skilled in the art at the time of the invention to include the color change of Kaiser in the system of Bancroft, in order to provide a visually perceptible estimation of cleaning action (see paragraph [0017] of Kaiser).

Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Harada (JP2009039192A).
Regarding Claim 13, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft does not specifically teach wherein the substrate is made of flashspun high-density polyethylene fibers.  However, Harada teaches a base sheet material for a medical device cleaning evaluation indicator that includes polyethylene on pages 4-5.  It would have been obvious to one skilled in the art to include the polyethylene of Harada in the system of Bancroft, due to the adherence and handling properties of the coating film (i.e., the indicator/contaminant, see Harada, pages 4-5).
Regarding Claim 30, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft does not specifically teach wherein the substrate is made of flashspun high-density polyethylene fibers.  However, Harada teaches a base sheet material for a medical device cleaning evaluation indicator that includes polyethylene on pages 4-5.  It would have been obvious to one skilled in the art to include the polyethylene of Harada in the system of Bancroft, due to the adherence and handling properties of the coating film (i.e., the indicator/contaminant, see Harada, pages 4-5).

Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Goerlitz (DE102006039963A1).
Regarding Claim 15, Bancroft teaches everything that is claimed above with respect to Claim 1.  Bancroft does not specifically teach wherein the ink composition comprises at least one of graphite, metal, oils or combinations thereof, and stabilizers.  However, Goerlitz teaches screen printing a sheet with an oil in order to determine the cleaning effect in an ultrasonic bath on pages 1-2.  It would have been obvious to one skilled in the art at the time of the invention to include oil, as taught in Goerlitz, in the test soil substance of Bancroft, in order to determine the cleaning effect of the ultrasonic bath (see Goerlitz, page 1).
Regarding Claim 32, Bancroft teaches everything that is claimed above with respect to Claim 21.  Bancroft does not specifically teach wherein the ink composition comprises at least one of graphite, metal, oils or combinations thereof, and stabilizers.  However, Goerlitz teaches screen printing a sheet with an oil in order to determine the cleaning effect in an ultrasonic bath on pages 1-2.  It would have been obvious to one skilled in the art at the time of the invention to include oil, as taught in Goerlitz, in the test soil substance of Bancroft, in order to determine the cleaning effect of the ultrasonic bath (see Goerlitz, page 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    


/NATALIE HULS/Primary Examiner, Art Unit 2863